Case: 1:20-cv-01188-DCN Doc #: 63 Filed: 07/30/21 1 of 13. PageID #: 2207




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION



 KATHERINE MERHULIK,                                 CASE NO.: 1:20 CV 1188


        Plaintiff,

 V.                                                  JUDGE DONALD C. NUGENT


 WELTMAN WEINBERG & REIS CO., UFA,
                                                     MEMORANDUM OPINION
        Defendant.                                   AND ORDER




        This matter is before the Court on Defendants' Motion for Summary Judgment. (ECF

 #35). Plaintiff filed an Initial Response in Opposition the Defendant's Motion for Summary

 Judgment, accompanied by a Motion for Additional Discovery and request for permission to file

 a supplemental Response following additional discovery. (ECF #41). Defendant filed a Reply in

 support of its motion. (ECF #48). The Court ordered limited additional discovery and permitted

 supplemental briefing. (ECF #57). Subsequently, Plaintiff filed a Supplemental Briefin

 Opposition to Defendant's Motion for Summary Judgment, and Defendant filed a Supplemental

 Reply Briefin Support of its motion. (ECF #59,62). Following a thorough review ofthe briefs,

 supporting evidence, and all relevant authority, the Court finds that Defendant's Motion for

 Siunmary Judgment should be GRANTED.
Case: 1:20-cv-01188-DCN Doc #: 63 Filed: 07/30/21 2 of 13. PageID #: 2208




                           FACTS AND PROCEDURAL HISTORY'

        The Complaint seeks relieffor alleged violations ofthe state and federal anti

 discrimination laws stemming from Defendant, Weltman Weinberg & Reis Co,LPA's

("Weltman")failure to hire Plaintiff, Katherine Merhulik,for the position of Collections

 Specialist under job postings #2547 and 2569. Specifically, Ms. Merhulik seeks damages under

the Age Discrimination in Emplo5mient Act("ADEA"),29 U.S.C. §§ 621, et seq., and 623(d), as

 well as imder Ohio Revised Code 4112.02 and 4112.99.^

        Ms. Merhulik was hired by Weltman in June of2009 as a "Legal Collector." She was

fifty-two years of age when she was hired. In late 2012, she applied for the position of Quality

Assurance Telephone Monitor, which was in a different department, and she was transferred to

that position. She received a pay raise in April of 2016, but by September, she was terminated as

part of a reduction in force. Ms. Merhulik was 59 years old when she was terminated. She

claims her duties were re-assigned to three employees, all younger than she, but all still members

ofthe protected class for age. According to Weltman's Applicant Tracking system she remained

eligible for re-hire.

        In 2017, Ms. Merhulik filed a wrongful termination claim in state court, alleging age

discrimination and disparate impact. The original case was dismissed without prejudice and she

re-filed in 2019 as Cuyahoga County Court of Common Pleas case number 19 CV 922944. That




 In accordance with the applicable standards on a motion for summaryjudgment, genuine
questions of material fact have been resolved in favor ofthe non-moving party, in this case,
the Plaintiff.

  ^ The Complaint also cites 42 U.S.C. §2000e-3(a).

                                                -2-
Case: 1:20-cv-01188-DCN Doc #: 63 Filed: 07/30/21 3 of 13. PageID #: 2209




case was decided on summaryjudgment in Defendant's favor during the pendency ofthis

litigation. The cormty court cited a lack of direct evidence of discrimination, failure to show a

prima facie case of discrimination and a lack of evidence of disparate impact. (ECF #35-5). In

January of2018, Weltman posted ajoh opening for a Collections Specialist("Posting 2547").

Ms. Merhulik applied. She was not interviewed and the posting was cancelled without having

been filled. During the same month, Weltman posted another opening for a Collections

Specialist("Posting 2569"). Again Ms. Merhulik applied, and again she was not called in for an

interview. She subsequently filed this action alleging that Weltman discriminated against her

either based on her age or in retaliation for her filing suit against them in the Court of Common

Pleas.




                                     STANDARD OF REVIEW


         Summaryjudgment is appropriate when the court is satisfied "that there is no genuine

issue as to any material fact and that the moving party is entitled to ajudgment as a matter of

law." Fed. R. Civ. P. 56(c). The burden of showing the absence of any such "genuine issue"

rests with the moving party:

         [A] party seeking summary judgment always bears the initial responsibility of
         informing the district court ofthe basis for its motion,and identifying those portions
         of 'the pleadings, depositions, answers to interrogatories, and admissions on file,
         together wdth affidavits, if any,' which it believes demonstrates the absence of a
         genuine issue of material fact.

Celotex Corp. v. Catrett, All U.S. 317, 323(1986)(citing FED. R. CiV. P. 56©). A fact is

"material" only ifits resolution will affect the outcome ofthe lawsuit Anderson v. Liberty

Lobby, Inc., All U.S. 242,248 (1986). Determination of whether a factual issue is "genuine"


                                                  -3-
Case: 1:20-cv-01188-DCN Doc #: 63 Filed: 07/30/21 4 of 13. PageID #: 2210




 requires consideration ofthe applicable evidentiary standards. The court will view the summary

judgment motion in the light most favorable to the party opposing the motion. Matsushita Elec.

Indus. Co. V. Zenith Radio Corp., 475 U.S. 574,587(1986).

        Summary judgment should be granted if a party who bears the burden of proof at trial

 does not establish an essential element oftheir case. Tolton v. American Biodyne, Inc., 48 F.3d

937,941 (6'*' Cir. 1995)(citing Celotex, 477 U.S. at 322). Accordingly,"[tjhe mere existence of

a scintilla of evidence in support ofthe plaintiffs position will be insufficient; there must be

evidence on which the jury could reasonably find for the plaintiff." Copeland v. Machulis,57

F.3d 476,479(6* Cir. 1995)(citing Anderson, All U.S. at 252). Moreover, ifthe evidence

presented is "merely colorable" and not "significantly probative," the court may decide the legal

issue and grant summaryjudgment. Anderson, All U.S. at 249-50(citations omitted). In most

civil cases involving summary judgment,the court must decide "whether reasonable jurors could

find by a preponderance ofthe evidence that the [non-moving party] is entitled to a verdict." Id.

at 252. However, ifthe non-moving party faces a heightened burden of proof, such as clear and

convincing evidence, it must show that it can produce evidence which, if believed, will meet the

higher standard. Street v. J.C. Bradford & Co.,886 F.2d 1472,1479(6'" Cir. 1989).

        Once the moving party has satisfied its burden of proof, the burden then shifts to the non-

mover. The non-moving party may not simply rely on its pleadings, but must"produce evidence

that results in a conflict of material fact to be solved by a jury." Cox v. Kentucky Dep't of

Transp., 53 F.3d 146,149(6* Cir. 1995). FED. R. CiV. P. 56(e)states:

        When a motion for summary judgment is made and supported as provided in this
        rule, an adverse party may not rest upon the mere allegations or denials ofthe
        adverse party's pleading, but the adverse party's response, by affidavits or as


                                                 -4-
Case: 1:20-cv-01188-DCN Doc #: 63 Filed: 07/30/21 5 of 13. PageID #: 2211




        otherwise provided in this rule, must set forth specific facts showing that there is a
        genuine issue for trial.

 The Federal Rules identify the penalty for the lack ofsuch a response by the nonmoving party as

 an automatic grant ofsummaryjudgment, where otherwise appropriate. Id.

        In sum,proper summary judgment analysis entails "the threshold inquiry of determining

 whether there is the need for a trial—whether, in other words,there are any genuine factual issues

that properly can he resolved only hy a finder offact because they may reasonably he resolved in

favor of either party." Anderson, All U.S. at 250.




                                            ANALYSIS


        Plaintiff claims that Weltman refused to hire her as a Collections Specialist under

Postings 2547 and 2569 because of her age, and/or because she had previously filed a lawsuit

against them for age discrimination. Defendant claims that it did not hire her because when she

was previously employed by them in this type of position she consistently failed to meet her

monthly collection goals and failed to follow certain procedures required hy the job. Further,

Weltman contends that Posting 2547 was a perpetual posting that drew several applications but

did not align with a specific hiring need. Therefore, this posting went unfilled. Weltman also

contends that it hired a candidate for Posting 2569 who had more recent and more relevant

collections experience than Ms. Merhulik.

        A. Age Discrimination


        The ADEA prohibits an employer firom failing or refusing "to hire or to discharge .... or

otherwise discriminat[ing] against any individual with respect to compensation terms, conditions.
Case: 1:20-cv-01188-DCN Doc #: 63 Filed: 07/30/21 6 of 13. PageID #: 2212




 or privileges of employment, because ofsuch individual's age." 29 U.S.C. §623(a)(l). Further, it

 is well settled that claims asserted under Section 4112 ofthe Ohio Revised Code are subject to

the same standard as those brought under the federal discrimination claims. See,Plumbers v.

Steamfitters Jt. Apprenticeship Comm. v. Ohio Civil Rights Comm.,66 Ohio St.2d 192,196(Ohio

 1981). "It is well established that the burden is on an employment discrimination plaintiffto

 establish aprimafacie case of discrimination." Mitchell v. Toledo Hosp.,964 F.2d 577, 582(6th

 Cir. 1992)(citations omitted).

        A plaintiff may establish a claim of disparate treatment in one oftwo ways—via indirect or

direct evidence. First, a plaintiff may establish his case "by presenting credible, direct evidence of

discriminatory intent." Mitchell, 964 F.2d at 582 n.4. In this case. Plaintiff does not claim to have

any direct evidence of discrimination. In the absence of direct evidence of discriminatory intent,

a plaintiff may establish aprimafacie case of discrimination in a failure to hire case by showing

that(1)she was a member of a protected class;(2)she applied for and was qualified for the

position;(3) she was considered for and denied that position; and,(4)she was rejected in favor of

another person with similar qualifications who was substantially younger. Siwik v. Cleveland

Clinic Found,2019 U.S. Dist. LEXIS 34987, *31 (6* Cir. March 5,2019), citing Viergutz v.

Lucent Technologies, Inc., 375 Fed. App'x 482,484(6"" Cir. Apr 23,2010).

        In applying this test, although the burden of persuasion remains with the plaintiff, the

burden of production shifts between the parties. The Sixth Circuit has described this approach as

follows:"(1)the plaintiff must establish a prima facie case of... discrimination;(2)the

employer must articulate some legitimate, nondiscriminatory reason for its actions; and(3)the

plaintiff must prove that the stated reason was in fact pretextual." Harrison v. Metropolitan


                                                 -6-
Case: 1:20-cv-01188-DCN Doc #: 63 Filed: 07/30/21 7 of 13. PageID #: 2213




 Gov't ofNashville and Davidson County, 80 F.3d 1107,1115 (6th Cir. 1996).

        To establish pretext, the plaintiff"may succeed... either directly by persuading the court

that a discriminatory reason more likely motivated the employer or indirectly by showing that the

 employer's proffered explanation is unworthy of credence." Burdine,450 U.S. at 256. In order

to withstand summaryjudgment, a plaintiff must come forward with evidence demonstrating that

the defendant's articulated nondiscriminatory justification is not true. Thurman v. Yellow Freight

Sys., 90 F.3d 1160,1166(6th Cir. 1996), amended on denial ofreh'g, 97 F.3d 833(6th Cir.

 1996); Manzer v. Diamond Shamrock Chems. Co., 29 F.3d 1078,1082(6th Cir. 1994). To make

a submissible case on the credibility of his employer's explanation, the plaintiffis required to

show by a preponderance ofthe evidence(1)that defendant's proffered reasons for the adverse

employment action had no basis in fact,(2)the proffered reasons did not actually motivate the

action, or(3)the reasons were insufficient to motivate the adverse action. Manzer,29 F.3d at

1082.


        In this case, the Plaintiff has neither offered evidence of, or even alleged the existence of

any direct evidence of discriminatory intent. In order to maintain her action, she must,therefore,

establish a prima facie case of discrimination by showing that(1)she was a member of a

protected class;(2)applied for and was qualified for the position;(3)she was considered for and

denied the position; and,(4)a substantially younger person with similar qualifications was hired

in her place. Id; Valley v. Bravo Pitino Restaurant, Ltd., 61 F.3d 1241, 1246(6th Cir. 1995);

Mitchell, 964 F.2d at 582. Further, she must show that Weltman's articulated reasons for hiring

someone else were mere pretext.

                1. Posting 2547



                                                 -7-
Case: 1:20-cv-01188-DCN Doc #: 63 Filed: 07/30/21 8 of 13. PageID #: 2214




        At the time of her application for Posting 2547, Ms. Merhulik was over sixty years of age.

 She was, therefore, a member ofthe age protected class. She also applied for the position and

there remains a question offact as to whether Ms. Merhulik was qualified for the posted position.

 Although, according to Weltman, her prior experience in collections was less than successful, she

did have approximately three years ofexperience with Weltman in the Collections Department.

She also had some collections experience prior to her employment at Weltman. Further, Ms.

 Merhulik presented evidence indicating that Weltman categorized her as qualified for re-hire after

her termination due to reduction in force,. Further, there is at least some evidence that the

relevantjob posting described the position as an entry level opening with no collections

experience necessary.

        However, Ms. Merhulik has offered no evidence that she was considered for and denied

the position or that a substantially younger person replaced her. Weltman submitted evidence

showing that this posting was withdrawn without being filled. Although Ms. Merhulik disputes

Weltman's explanation of why and/or when the posting was withdrawn, she does not dispute that

the posting went unfilled. Thus, she was not considered for and denied the position, and no one

was hired in her place. Therefore, she cannot establish a prima facie case of discrimination in

connection with her application for this posting.

               2. Posting 2569


        As stated above, at the time of her application for Posting 2569, Ms. Merhulik was in the

age protected class, and there is no dispute that she applied for, was considered for, and was

denied the position. Further, Weltman does not contest, for piuposes ofsummary judgment,that

the position was given to a substantially younger person. They do argue, however,that Ms.


                                                -8-
Case: 1:20-cv-01188-DCN Doc #: 63 Filed: 07/30/21 9 of 13. PageID #: 2215




 Merhulik was not qualified for the Collection Supervisor position that is the subject ofthis claim,

and that her qualifications were not similar to those ofthe hired candidate. The issue of

qualification must be decided in Ms. Merhulik's favor on summaryjudgment. For the reasons set

forth above,there remains at least a question of material fact as to whether she was qualified for

the posted position. In addition, there remains a question offact as to whether Ms. Merhulik's

qualifications were similar to or superior to those ofthe hired candidate. Therefore,for purposes

ofsummaryjudgment,the Court will accept the facts in the light most favorable to Ms. Merhulik,

the non-moving party, and will presume that she could potentially establish a prima facie case of

age discrimination at trial.

        However, even if Ms. Merhulik could establish a prima facie case of discrimination, she

has not come forth with any evidence whatsoever that would prove the Defendants' articulated

nondiseriminatory justification for choosing a different candidate is not true. In fact, Ms.

Merhulik's testimony at her deposition corroborates and supports the Defendants' contention that,

while employed in the Collections Department,she repeatedly failed to meet her performance

goals and she received several verbal and written warnings, as well having been place on multiple

performance improvement plans. Although she does not dispute that she had repeated periods

where she failed to meet goals and was subjected to various warnings and demands for

improvement, she cites various comments on her performance reviews where she received

encouragement and accolades for making improvements or meeting goals. A review of her

performance evaluations shows that she had some short periods ofimprovement and that she had

some qualities that were valued by her supervisors. However, it also shows that despite her best




                                                -9-
Case: 1:20-cv-01188-DCN Doc #: 63 Filed: 07/30/21 10 of 13. PageID #: 2216




 efforts, her productivity remained consistently below expectations.^(ECF #35-3).



        Ms. Merhulik also fails to present any evidence that would contradict Weltman's

 contention that Ms. Myers,the candidate hired, had more recent and more relevant experience in

 collections. Ms. Merhulik's work in collections ended in 2012, whereas Ms. Myers had more

 than three years ofrecent experience in complex collections, which better matched the way

 Weltman's collection practice had evolved since Ms. Merhulik last worked in this area. Ms.

 Merhulik claims that she also had experience in complex cases and student loan collections

 through her past work on the Ohio Attorney General portfolio, but does not contest that when she

 switched to the more complicated AG files after her first year in collections she struggled and

 could not meet her goals.'^

        Ms. Merhulik makes much ofthe fact that Weltman looks at prior employees'

 emplojmient records when deciding whether to interview or hire them, but does not seek outsiders


 Plaintiff also cites her 2014 and 2015 annual performance reviews where she received a
 rating of"met or exceeding all job expectations." These reviews, however, were not for her
 work in the Collections Department. Rather, she achieved these ratings when she left
 collections and began work in a different department.
  4


  Ms. Merhulik also opines that Weltman's production goals were a moving target, wherein
 the better a collector performed, the higher their goals became. She complains that
 employees were commonly written up for missing goals and performance evaluations were
 intentionally underscored. She does not, however, provide any evidence, or even allege
 that such practices were imposed only on older workers. In fact she admits that she was not
 singled out in this regard. (ECF #35-4,PagelD 485). Nor does she explain how this
 would undermine Weltman's testimony that did not offer her an interview because during
 her prior emplo3mient with the company she failed to meet productivity goals set by that
 company. The reasonableness ofthose goals and practices is not at issue. Weltman has a
 right set such expectations and to consider them in its hiring and firing practices so long as
 they are not discriminating on the basis of a protected designation.

                                                -10-
Case: 1:20-cv-01188-DCN Doc #: 63 Filed: 07/30/21 11 of 13. PageID #: 2217




 employment files or references prior to offering an interview or extending an offer. Whether or

 not this is a fair or reasonable hiring practice, it is not illegal. Prior employment status with the

 hiring company is not a protected category under any discrimination laws. Similarly, she argues

 that the person who was hired, Ms. Myers, was not a good candidate because she was subject to a

 non-compete and had previously been terminated for sexually related harassment, but admits that

 Weltman did not know these things prior to hiring her. If Weltman did not know these facts prior

 to hiring, they could not have taken them into account in the hiring decision and they are

 irrelevant to these proceedings.

        Finally, Ms. Merhulik offers the affidavit of Kelly Toppin in support of her claims. This

 affidavit does not create an issue of material fact that would preclude summaryjudgment.

 Nothing in Mr. Toppin's affidavit calls into question the validity or veracity of Weltman's

 proffered reason for failing to hire Ms. Merhulik. Even if Mr. Toppin's personal opinion was that

 Ms. Merhulik met the expectations of her job while in collections, he signed some ofthe reviews

 and verbal warnings that were issued to her and relied on by those filling Posting 2569. Further,

 Mr. Toppin was no longer at the company when the hiring decision for this Posting was made and

 his opinions were, therefore, never sought by or offered to the people in charge of making that

 hiring decision. His signed reviews and warnings provide a factual basis for Weltman's proffered

 reasons for not hiring Ms. Merhulik, and his personal opinions offer no insight into whether those

 reasons were pretextual.^ Statements from Ms. Merhulik's past co-workers are irrelevant to the



  Defendant filed a Motion to Strike Affidavit of Kelly Toppin because Plaintiff did not
 timely and properly identify him as a witness. (ECF #44). Because the Court finds that the
 affidavit has no bearing on the outcome ofthe summaryjudgment motion, that motion "will
 be denied as moot.

                                                  -11-
Case: 1:20-cv-01188-DCN Doc #: 63 Filed: 07/30/21 12 of 13. PageID #: 2218




 question of pretext for the similar reasons: their opinions were not offered to or considered by the

 people in charge of hiring, and their opinions would not override the information contained in her

 personnel file. Ms. Merhulik has failed to provide any evidence that would support a finding that

 Weltman's decision not to hire her had no basis in fact or were not actual and sufficient


 motivators for that decision. Therefore, Weltman is entitled to judgment in its favor on

 Plaintiffs claims for age discrimination.

        B. Retaliation


        To establish a prima facie case of retaliation. Plaintiff must show that she engaged in

 protected activity;(2)Defendant knew ofthe protected activity;(3)Defendant subsequently took

 adverse employment action against her; and,(4)a causal connection exists between the protected

 activity and the adverse employment action. Marano v. Aircraft Braking Sys., 138 F. Supp.2d

 940,953(N.D. Ohio 2001). As with age discrimination claims, once the plaintiff establishes a

 prima facie case of retaliation, the burden of production shifts to the defendant to offer a non-

 retaliatory reasons for the adverse employment action. Ladd v. Grand Trunk W R.R., Inc., 552

 F.3d 495,502(6* Cir. 2009). Once such a reason is proffered, plaintiff has the burden to show

 that the proffered reason is mere pretext. Id. Weltman does not contest that the first two elements

 are met. However,they claim that the two people in charge of hiring were unaware of Ms.

 Merhulik's protected activity, and that causation cannot be inferred. Plaintiff on the other hand

 contends that the head ofthe Collections Department had input into the hiring decision and was

 aware of her lawsuit alleging age discrimination in connection with her termination under the

 reduction in force. Further, she argues that causation should be inferred due to the temporal

 proximity of her lawsuit and the hiring decision.


                                                 -12-
Case: 1:20-cv-01188-DCN Doc #: 63 Filed: 07/30/21 13 of 13. PageID #: 2219




         Even if Ms. Merhulik could establish a prima facie case of retaliation, she has not

 provided sufficient evidence to show that Weltman's proffered reason for not hiring her, i.e., her

 past failure to meet collection production goals, as well as her relative lack of recent collections

 experience, was mere pretext. All ofthe reasons set forth above in the discussion regarding

 pretext in connection with the age discrimination claim apply equally in the context of her

 retaliation claim. Ms. Merhulik has failed to provide any evidence that would support a finding

 that Weltman's decision not to hire her had no basis in fact or were not actual and sufficient


 motivators for that decision. Therefore, Weltman is entitled to judgment in its favor on

 Plaintiffs claims for retaliation.




                                           CONCLUSION


         For the reasons set forth above, the Defendants' Motion for Summary Judgment(ECF

 #35)is hereby GRANTED in favor of the Defendant. Defendant's Motion to Strike Affidavit of

 Kelly Toppin is denied as moot. This case is dismissed with prejudice. IT IS SO ORDERED.




                                                        LWlt
                                                        Judge Donald C. Nuge
                                                        United States District Mdge
 Date:




                                                 -13-
